If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 19, 2020
               Plaintiff-Appellee,

v                                                                    No. 348467
                                                                     Wayne Circuit Court
OCTAVIUS MARTEZ HALL,                                                LC No. 18-001384-01-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and CAVANAGH and BORRELLO, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of intentionally discharging a
firearm from a motor vehicle causing serious impairment, MCL 750.234a(1)(c), assault with intent
to do great bodily harm, MCL 750.84, carrying a concealed weapon, MCL 750.227, and two counts
of possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b.
Defendant was sentenced, as a second-offense habitual offender, MCL 769.10, to 10 to 30 years’
imprisonment for the intentionally discharging a firearm from a motor vehicle causing serious
impairment conviction, 7 to 15 years’ imprisonment for the assault with intent to do great bodily
harm conviction, 3 to 7½ years’ imprisonment for the carrying a concealed weapon conviction,
and two years’ imprisonment for each of the felony-firearm convictions. We reverse defendant’s
conviction and sentence for discharging a firearm from a motor vehicle causing serious impairment
and the associated felony-firearm conviction and sentence, remand for a new trial on those charges,
and affirm defendant’s remaining convictions and sentences.

       This case arises out of an April 10, 2016 incident in which defendant shot Leon McCray
multiple times in Detroit, Michigan. After being convicted and sentenced in the manner described
above, defendant commenced the instant appeal.

       Defendant first argues that he was denied his right to a speedy trial. We disagree.

        “The determination whether a defendant was denied a speedy trial is a mixed question of
fact and law. The factual findings are reviewed for clear error, while the constitutional issue is a
question of law subject to review de novo.” People v Waclawski, 286 Mich. App. 634, 664; 780
NW2d 321 (2009) (citations omitted).


                                                -1-
         “[A] defendant’s right to a speedy trial is guaranteed by the United States and Michigan
Constitutions.” People v Rivera, 301 Mich. App. 188, 193; 835 NW2d 464 (2013), citing US Const,
Am VI; Const 1963, art 1, § 20. See also MCL 768.1 (codifying the right to a speedy trial). No
fixed number of days of delay exists after which the right to a speedy trial is violated. People v
Williams, 475 Mich. 245, 261; 716 NW2d 208 (2006). “Whether an accused’s right to a speedy
trial is violated depends on consideration of four factors: (1) the length of delay, (2) the reason for
delay, (3) the defendant’s assertion of the right, and (4) the prejudice to the defendant.” Rivera,
301 Mich. App. at 193 (quotation marks and citation omitted). “Following a delay of eighteen
months or more, prejudice is presumed, and the burden shifts to the prosecution to show that there
was no injury.” Williams, 475 Mich. at 262. “[A] presumptively prejudicial delay triggers an
inquiry into the other factors to be considered in the balancing of the competing interests to
determine whether a defendant has been deprived of the right to a speedy trial.” Id. (quotation
marks and citation omitted). Delays that inhere in the court system, such as docket congestion,
are technically attributable to the prosecution but are given a neutral tint and assigned only minimal
weight in determining whether a speedy trial violation occurred. Id. at 263.

        At a motion hearing on May 4, 2018, the trial court provided a timeline of relevant events
and set forth its reasons for rejecting defendant’s claim of a speedy trial violation.1 The trial court
noted that defendant was arraigned on the original warrant in April 2016 and that a preliminary
examination was held on April 27, 2016. An arraignment on the information was held on May 4,
2016. Trial was originally scheduled for September 12, 2016. On August 30, 2016, defense
counsel moved to adjourn the September 12, 2016 trial date because the prosecution had allegedly
failed to produce certain discovery materials. A new trial date was scheduled for March 6, 2017.
On December 9, 2016, a pretrial conference was adjourned at the request of the defense, and the
pretrial conference was not held until February 28, 2017. The March 6, 2017 trial date was
adjourned at the request of the defense until June 26, 2017. When prosecution witnesses failed to
appear for trial on June 26, 2017, the trial court granted defendant’s motion to dismiss without
prejudice. At the time of dismissal, the prosecution indicated that it intended to refile the charges.
While the proceedings in the earlier action and the instant action were pending, and as of the date
of the trial court’s May 4, 2018 decision on defendant’s speedy trial claim, defendant was
incarcerated on an unrelated matter with the Department of Corrections, with an earliest release
date of January 9, 2019. The warrant in the instant action was filed on June 28, 2017, and defendant


1
  Defendant appended no documentation to his motion to dismiss or to his brief on appeal regarding
the timeline of events, even though many of the relevant events occurred in an earlier lower court
file, Wayne Circuit Court Docket No. 16-003512-02-FC, that is not part of the instant lower court
file (due to the fact that the original charges were dismissed when the prosecution’s civilian
witnesses failed to appear for the scheduled trial in June 2017 and the charges were then refiled in
the instant action). In any event, the prosecutor has provided, both below and on appeal, the
registers of actions for the prior lower court file and the instant lower court file, and, in the trial
court’s ruling from the bench, the trial court provided, from the registers of actions as well as the
trial court’s own files and records, a summary of the relevant events as summarized herein. It is
well settled that a trial court may take judicial notice of its own files and records, In re Jones, 286
Mich. App. 126, 129; 777 NW2d 728 (2009), and defendant has provided nothing to suggest that
the trial court’s summary of relevant events was inaccurate.


                                                 -2-
was arraigned on the warrant on January 17, 2018. The preliminary examination was originally
scheduled for January 30, 2018, but it was adjourned at the request of the defense until February
13, 2018; on that later date, the preliminary examination was commenced and then continued on
February 22, 2018.

        The trial court then summarized pertinent caselaw regarding the right to a speedy trial and
the four factors to be considered, which were set forth earlier in this opinion. The trial court noted
that the length of the delay was 23 months, with approximately seven months of the delay
attributable to the defense and 16 months attributable to the prosecution. The court noted that a
delay in excess of 18 months creates a presumption of prejudice and that the prosecution bears the
burden of showing that no injury occurred. Based on its review of the register of actions for the
prior lower court file, the trial court questioned whether the adjournment of the September 12,
2016 trial date was attributable to the prosecution, given that the defense moved for the
adjournment. Anyway, the length of the delay was insufficient by itself to require a dismissal.
The delay in arraigning defendant on the new warrant was not malicious, and the prosecutor’s
negligence as well as docket congestion were neutral reasons that should be given minimal weight.
Defendant did not assert his right to a speedy trial until the preliminary examination in February
2018 and the filing of his speedy trial motion in March 2018. Defendant’s failure to assert his
speedy trial right earlier weighed against a finding of a speedy trial violation. Defendant was not
prejudiced by the delay in this case. Defendant was incarcerated on unrelated convictions during
the delay in the arraignment on the new warrant, and there was no prejudice to his defense.
Defendant’s motion to dismiss the case was thus denied.

       Defendant argues that the trial court erred in concluding that there was no violation of
defendant’s right to a speedy trial. We disagree.

       The first factor to consider in determining whether a speedy trial violation occurred is the
length of the delay. The parties agree that the relevant delay was 23 months. 2 As the prosecutor


2
  Defendant’s appellate argument focuses on the 23-month delay that was the focus of his motion
to dismiss. Because defendant’s trial did not occur until February 2019, the delay was actually
greater than 23 months, but defendant’s appellate argument only focuses on the delay up until the
time of defendant’s speedy trial motion. Defendant does not argue that his right to a speedy trial
was violated by the additional delay after the denial of his speedy trial motion, nor did he renew
his speedy trial claim below on the basis of such additional delay of the trial. Moreover, it appears
that most of the delay after the May 4, 2018 denial of defendant’s speedy trial motion is attributable
to the defense, and defendant waived any speedy trial claim for much of that period. At the May
4, 2018 hearing, after the trial court denied defendant’s speedy trial motion, defendant’s retained
counsel, Henry Scharg, said that he was unavailable for a trial until September 2018 because he
had a major trial in federal court over the summer of 2018. Trial in this case was thus scheduled
for October 9, 2018. At a hearing on September 21, 2018, Scharg asked for permission to withdraw
from the case for reasons that he did not want to state on the record. Defendant stated that he had
no objection to Scharg’s request to withdraw from the case. Defendant said that he would be
unable to retain a new attorney and would thus need appointed counsel. Defendant expressed his
understanding that it would be difficult for a new attorney to prepare for the scheduled trial date



                                                 -3-
concedes, because the delay exceeded 18 months, prejudice is presumed, the burden shifts to the
prosecution to show the absence of any injury, and an inquiry is required into the other factors
used to determine whether a speedy trial violation occurred. See Williams, 475 Mich. at 262.

        The second factor is the reasons for the delay. The trial court exhaustively reviewed its
own files and records as well as the registers of actions for both the prior action and this action.
The court noted that various adjournments had been requested by the defense and ultimately
concluded that seven months of the 23-month delay were attributable to the defense and that 16
months of the delay were attributable to the prosecution.3 Although there was a lengthy delay
between the filing of the new warrant on June 28, 2017, and the arraignment on that warrant on
January 17, 2018, the trial court aptly noted that there was no indication that this delay was
attributable to any deliberate effort by the prosecution to delay the trial. Rather, it appears that this
delay was due to prosecutorial negligence, which is viewed with a neutral tint and should not be
weighed heavily. See Barker v Wingo, 407 U.S. 514, 531; 92 S. Ct. 2182; 33 L. Ed. 2d 101 (1972).

        The third factor is the assertion of the right to a speedy trial. The prosecution concedes
that defendant asserted his speedy trial right at the preliminary examination in February 2018 and
when he filed in the circuit court his motion to dismiss the case premised on a speedy trial violation
in March 2018. Although defendant asserted his speedy trial right at those points, the trial court
was correct to note that defendant did not assert his speedy trial right earlier in the proceedings. A
defendant’s failure to timely assert the right weighs against a finding that a speedy trial violation
occurred. People v Wickham, 200 Mich. App. 106, 112; 503 NW2d 701 (1993). Defendant alludes
to the possibility that he lacked notice that the new warrant had been filed until he was arraigned
on that warrant in January 2018, but the prosecution had expressed its intent to refile the charges
when the earlier action was dismissed in June 2017. In any event, this factor does not weigh
heavily in either direction and is not dispositive of whether a speedy trial violation occurred here.




of October 9, 2018. Scharg said that he had conferred with defendant on the matter and that
defendant would waive any speedy trial claim for the period of delay between the October 9, 2018
scheduled trial date and any new trial date that the trial court would set. The trial court thus allowed
Scharg to withdraw. At a special pretrial hearing on September 25, 2018, the trial court announced
that Robert Kinney had been appointed as defendant’s new counsel, and the court adjourned the
October 9, 2018 trial date so that Kinney could have time to prepare.
3
  Defendant suggests that the trial court erred in attributing seven months of the delay to the
defense; defendant reasons that the defense requests for adjournments were due to the prosecutor’s
failure to turn over discovery materials. But defendant has provided no documentation from the
prior lower court file to support this reasoning. Anyway, even if the trial court somehow erred in
attributing some of the delay to the defense, it does not affect the ultimate determination that
defendant’s right to a speedy trial was not violated. As explained later, the most important
consideration in this case is that defendant was not prejudiced by the 23-month delay. This Court
will affirm a trial court’s decision that reaches the correct result for the wrong reason. People v
McLaughlin, 258 Mich. App. 635, 652 n 7; 672 NW2d 860 (2003).



                                                  -4-
        The final factor is whether defendant was prejudiced by the delay. “There are two types
of prejudice which a defendant may experience, that is, prejudice to his person and prejudice to
the defense.” Williams, 475 Mich. at 264 (quotation marks and citation omitted). “Prejudice to the
defense is the more serious concern, because the inability of a defendant adequately to prepare his
case skews the fairness of the entire system.” Id. (quotation marks and citations omitted). See
also People v Simpson, 207 Mich. App. 560, 564; 526 NW2d 33 (1994) (“The length of delay is
insufficient in and of itself to require dismissal. In considering the prejudice to the defendant, the
most serious inquiry is whether the delay has impaired the defendant’s defense.”) (citation
omitted). Defendant suffered no prejudice to his person. He was incarcerated on an unrelated
matter during the relevant period of delay.4 Nor has defendant suffered any prejudice to his
defense. Defendant has not alleged that any exculpatory evidence has been lost or destroyed or
that any defense witnesses have become unavailable as a result of the delay. The lack of prejudice
to the defense weighs heavily against a speedy trial violation, even when the delay is long. See
Williams, 475 Mich. at 263-264; People v Chism, 390 Mich. 104, 115-116; 211 NW2d 193 (1973).

       Overall, we agree with the trial court’s decision. Consideration and balancing of the
various factors lead to the conclusion that defendant’s right to a speedy trial was not violated.

         Defendant next argues that the trial court committed an instructional error by omitting from
the final jury instructions an element of the offense of intentionally discharging a firearm from a
motor vehicle causing serious impairment. Defendant also argues that defense counsel was
ineffective for agreeing to the trial court’s flawed instruction. Although the instructional issue
itself is waived, we agree with defendant that he was denied the effective assistance of counsel
with respect to this issue.

        “A party must object or request a given jury instruction to preserve the error for review.”
People v Sabin (On Second Remand), 242 Mich. App. 656, 657; 620 NW2d 19 (2000). Defendant
did not object to the instruction on the offense of intentionally discharging a firearm from a motor
vehicle causing serious impairment. Therefore, the instructional issue is unpreserved.

        Moreover, defendant did not merely fail to object to the instruction; his trial attorney
affirmatively approved of the trial court’s instructions. After the trial court provided its final
instructions to the jury, including the instruction challenged on appeal, the trial court asked the
attorneys if there were any objections to the instructions that were given, and defense counsel
responded that he did not have any objections. By expressly approving the jury instructions,
defendant waived review of the alleged instructional error. See People v Kowalski, 489 Mich. 488,


4
  Defendant cursorily suggests that he was denied the ability to participate in unspecified programs
in the Department of Corrections because of the pending charges, but this contention has been
supported by nothing more than defense counsel’s bare assertion in the trial court. Moreover,
defendant cites no authority holding that the inability to participate in a program in a correctional
facility constitutes prejudice to a defendant’s person for the purpose of a speedy trial claim. “An
appellant may not merely announce his position and leave it to this Court to discover and
rationalize the basis for his claims, nor may he give only cursory treatment with little or no citation
of supporting authority.” People v Kelly, 231 Mich. App. 627, 640-641; 588 NW2d 480 (1998).



                                                 -5-
503-505; 803 NW2d 200 (2011). Waiver extinguishes any error, meaning that there is no error to
review. Id. Although the instructional issue itself is waived, we will consider the underlying issue
in the context of defendant’s claim of ineffective assistance of counsel with respect to the failure
to object to the instruction.

       To preserve a claim of ineffective assistance of counsel, a defendant must raise the issue
in a motion for a new trial or a Ginther5 hearing. People v Foster, 319 Mich. App. 365, 390; 901
NW2d 127 (2017). Defendant did not raise this issue in a motion for a new trial or a Ginther
hearing. Hence, the ineffective assistance of counsel issue is unpreserved.

        Generally, claims of instructional error involving a question of law are reviewed de novo.
People v Dupree, 486 Mich. 693, 702; 788 NW2d 399 (2010). Whether a defendant was denied
the effective assistance of counsel presents a mixed question of fact and constitutional law. People
v Heft, 299 Mich. App. 69, 80; 829 NW2d 266 (2012). Findings of fact are reviewed for clear error,
and questions of law are reviewed de novo. Id. Because defendant failed to move for a new trial
or request a Ginther hearing on this issue, this Court’s review is limited to mistakes apparent on
the record. Foster, 319 Mich. App. at 390.

        As explained above, the instructional issue itself is waived. Nonetheless, defendant argues
that he was denied the effective assistance of counsel when defense counsel failed to object and
expressly approved the flawed instruction on intentionally discharging a firearm from a motor
vehicle causing serious impairment. The prosecutor concedes that defendant is entitled to relief
on the basis of ineffective assistance of counsel. We agree.

       “To prove that his defense counsel was not effective, the defendant must show that (1)
defense counsel’s performance fell below an objective standard of reasonableness and (2) there is
a reasonable probability that counsel’s deficient performance prejudiced the defendant.” People v
Lane, 308 Mich. App. 38, 68; 862 NW2d 446 (2014). “Effective assistance of counsel is presumed,
and the defendant bears a heavy burden of proving otherwise.” People v Head, 323 Mich. App.
526, 539; 917 NW2d 752 (2018) (quotation marks, brackets, and citation omitted). Defense
counsel is afforded wide discretion on matters of trial strategy, People v Dunigan, 299 Mich. App.
579, 584; 831 NW2d 243 (2013), and the defendant must overcome the strong presumption that
defense counsel’s performance constituted sound trial strategy, People v Matuszak, 263 Mich. App.
42, 58; 687 NW2d 342 (2004). To establish prejudice, the defendant must demonstrate “a
reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different. A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” People v Randolph, 502 Mich. 1, 9; 917 NW2d 249 (2018) (quotation
marks and citation omitted).

        “A criminal defendant has a constitutional right to have a jury determine his or her guilt
from its consideration of every essential element of the charged offense. A defendant is thus
entitled to have all the elements of the crime submitted to the jury in a charge which is neither




5
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -6-
erroneous nor misleading.” Kowalski, 489 Mich. at 501 (quotation marks, brackets, ellipsis, and
citations omitted).

      Defendant was charged with, and convicted of, intentionally discharging a firearm from a
motor vehicle causing serious impairment, which is set forth in MCL 750.234a(1)(c). MCL
750.234a(1) provides:
       (1) An individual who intentionally discharges a firearm from a motor vehicle, a
       snowmobile, or an off-road vehicle is guilty of a crime as follows:

       (a) If the violation endangers the safety of another individual, the individual is
       guilty of a felony punishable by imprisonment for not more than 10 years or a fine
       of not more than $10,000.00, or both.

       (b) If the violation causes any physical injury to another individual, the individual
       is guilty of a felony punishable by imprisonment for not more than 15 years or a
       fine of not more than $15,000.00, or both.

       (c) If the violation causes the serious impairment of a body function of another
       individual, the individual is guilty of a felony punishable by imprisonment for not
       more than 20 years or a fine of not more than $25,000.00, or both.

MCL 750.234a(5)(b) provides, “ ‘Serious impairment of a body function’ means that term as
defined in section 58c of the Michigan vehicle code, 1949 PA 300, MCL 257.58c.” MCL 257.58c
states:
       “Serious impairment of a body function” includes, but is not limited to, 1 or more
       of the following:

       (a) Loss of a limb or loss of use of a limb.

       (b) Loss of a foot, hand, finger, or thumb or loss of use of a foot, hand, finger, or
       thumb.

       (c) Loss of an eye or ear or loss of use of an eye or ear.

       (d) Loss or substantial impairment of a bodily function.

       (e) Serious visible disfigurement.

       (f) A comatose state that lasts for more than 3 days.

       (g) Measurable brain or mental impairment.

       (h) A skull fracture or other serious bone fracture.

       (i) Subdural hemorrhage or subdural hematoma.

       (j) Loss of an organ.


                                                 -7-
       The trial court instructed the jury as follows regarding the elements of this offense:

              The Defendant is charged with intentionally discharging a firearm from a
       motor vehicle. To prove this charge the prosecutor must prove each of the
       following elements beyond a reasonable doubt.

               First, that the Defendant discharged a firearm. Second, that he did so
       intentionally, that is on purpose. Third, that he did so from a motor vehicle. Fourth,
       that he discharged the firearm in a way that caused the physical injury to Leon
       McCray.

The trial court failed to instruct the jury that defendant must have discharged the firearm in a way
that caused a serious impairment of a body function, and the court failed to instruct the jury on the
definition of a serious impairment of a body function. Rather, the court instructed the jury that the
violation need only have caused a physical injury to McCray. The trial court thus omitted an
essential element of the offense with which defendant was charged and of which he was convicted.
Defense counsel’s failure to object to this flawed instruction, and his affirmative approval of the
instruction, fell below an objective standard of reasonableness. There was no reasonable strategic
basis to fail to object or to approve an instruction that omitted an essential element of the offense.

        Moreover, defendant was prejudiced by defense counsel’s deficient performance.
Although McCray was shot in three parts of his body, there was a lot of blood at the scene, and he
was taken to the hospital, there was not overwhelming evidence at trial that his condition qualifies
as a serious impairment of a body function under the statutory definition. But for counsel’s
unprofessional error, there is a reasonable probability of a different result, i.e., a probability
sufficient to undermine confidence in the outcome. See Randolph, 502 Mich. at 9. Defendant is
thus entitled to a new trial with respect to his conviction of intentionally discharging a firearm
from a motor vehicle causing serious impairment as well as the associated felony-firearm
conviction.6




6
 When instructing the jury on the associated felony-firearm charge, the trial court referred to its
earlier erroneous instruction on the predicate offense.




                                                 -8-
        Defendant raises sentencing issues pertaining to his conviction of intentionally discharging
a firearm from a motor vehicle causing serious impairment. Because we are reversing defendant’s
conviction for that offense, as well as the associated felony-firearm conviction, and remanding for
a new trial on those offenses, we need not address the sentencing issues that defendant raises.

        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                             /s/ Mark T. Boonstra
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Stephen L. Borrello




                                                -9-